Citation Nr: 1624587	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  14-19 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In this regard, in June 2010 and July 2010, within one year of the January 2010 letter notifying the Veteran of the December 2009 rating decision, VA psychiatric treatment records were added to the electronic record, and the Veteran underwent a VA PTSD examination, respectively.  See 38 C.F.R. § 3.156(b) (2015) (new and material evidence which is received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  Because new and material evidence was received within one year of the January 2010 letter notifying the Veteran of the December 2009 rating decision, finality of that rating decision was precluded under 38 C.F.R. § 3.156(b); therefore, the December 2009 rating decision is the appropriate decision on appeal and the issue is one of a higher initial disability rating for the service-connected PTSD.

In a November 2014 submission (via VA Form 9), the Veteran requested a hearing at the local VA office (Travel Board hearing).  Subsequently, in an October 2015 Statement in Support of Claim, the Veteran withdrew the request for a Travel Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2015).

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood manifested by significant symptoms of anxiety, suspiciousness, strong startle response, depressed mood, chronic sleep impairment with nightmares, flashbacks, difficulty with short term memory, difficulty concentrating, panic attacks, irritability, impaired thought process, difficulty in daily functioning, and difficulty in establishing and maintaining effective work and social relationships.

2.  For the entire initial rating period, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

For the entire initial rating period from August 11, 2009, resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal for a higher initial rating for PTSD, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for PTSD, no additional notice is required.  Under these circumstances, since the claim for service connection was granted, there are no further notice requirements under the law with regard to this issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA treatment records, VA examinations, and the Veteran's statements.  In this regard, VA provided the Veteran with VA PTSD examinations in December 2009 and July 2010 to assist in determining the etiology and severity of the PTSD.  Regardless of the Veteran's general contention that he did not get a proper VA examination (see November 2014 correspondence via VA Form 9), the VA examination reports were written after an interview with the Veteran and contain specific findings regarding the extent of the Veteran's PTSD at the time of the examination; as such, the VA examinations, taken together, are adequate for VA purposes.  Significantly, the evidence of record does not show, and neither the Veteran nor the representative contends, that the service-connected PTSD has worsened since the last examination in July 2010.  The fact that a VA examination is almost six years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  Accordingly, the Board finds that there is no duty to provide an additional examination or medical opinion regarding the appeal for a higher initial rating for PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

The Board has reviewed all the evidence in the Veteran's electronic file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Initial Disability Rating for PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The General Rating Formula provides that all psychiatric disorders are to be rated together as one disability, and provides only one General Rating Formula for rating service-connected psychiatric disorders.  Pertinent in this case, the General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  Id.

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id. 

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a) (2015).

On appeal to the Board, a December 2009 rating decision granted service connection for PTSD and assigned a 50 percent initial disability rating, effective August 11, 2009, the date the claim of service connection for PTSD was received by VA.  Throughout the course of the appeal, the Veteran has generally contended that the service-connected PTSD with depression has been manifested by more severe symptoms than that contemplated by the 50 percent disability rating assigned.  After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period, the Veteran's PTSD with depression has been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood with symptoms that more nearly approximate the criteria for the 70 percent disability rating under Diagnostic Code 9411.  

In an August 2009 VA treatment record, the Veteran scored in the mild to moderate range for depression.  While the treating VA psychologist indicated that the Veteran occasionally has some passive suicidal ideation, the Veteran reported that he would never kill himself.  The VA psychologist also noted that the Veteran has a good relationship with his wife and is close to his children.  Upon mental status examination, the VA psychologist indicated that the Veteran's grooming, hygiene, psychomotor skills, and speech were all within normal limits.  The Veteran had poor eye contact, a dysphoric mood, congruent affect, and circumstantial and tangential thought process, and no evidence of psychosis, suicidal ideation, or homicidal ideation.  A GAF score of 55 was assigned, suggesting moderate symptoms and moderate difficulty in social and occupational functioning.

In the December 2009 VA examination report, the Veteran reported symptoms of anxiety, suspiciousness, memory loss, panic attacks, flashbacks back to Korea, a strong startle response, a secondary depression to PTSD, some anger and irritability, difficulty with his memory and concentration and focusing his attention, nightmares several nights a week about Korea, and difficulty with his sleep, trouble falling asleep, and staying asleep (i.e., chronic sleep impairment).  The VA examiner indicated that the symptoms of the Veteran's PTSD have interfered with his ability to function effectively in his interpersonal relationships.  The VA examiner further noted that the Veteran has difficulty focusing his attention, and his anger and irritability have interfered with his ability to function in social situations.  As explained by the VA examiner, the Veteran has experienced significant occupational and social impairment due to his symptoms of PTSD, and these symptoms of PTSD have decreased the Veteran's ability to work efficiently and perform his occupational tasks.  Further, the VA examiner indicated that the Veteran's PTSD symptoms have impaired his thought process and his ability to effectively communicate with others, and have interfered with his ability to function in social situations because of his difficulty controlling his anger and his irritability.  The VA examiner also noted that the Veteran has difficulty establishing and maintaining intimate social relationships, and the PTSD symptoms have caused him to be socially impaired.  Ultimately, the VA examiner opined that, as a result of the in-service stressors, the Veteran exhibits significant social, cognitive, behavioral, emotional, relationship, occupational, and developmental impairment in all areas of his life.  In addition, the VA examiner indicated that the Veteran has difficulty in his daily functioning due to the PTSD symptoms.  A GAF score of 50 was assigned, suggesting serious impairment in social and occupational functioning.

During the July 2010 VA examination, the Veteran reported having nightmares, flashbacks, difficulty falling or staying asleep, irritability, exaggerated startle reflex, hypervigilance, short-term memory loss, and depression.  He denied having obsessive or ritualistic behavior, panic attacks, and psychotic symptoms.  The Veteran is retired, but described his job performance as excellent, his attendance record as excellent with no missed time from work over his last 12 months employed, and his ability to get along with his coworkers/bosses as excellent.  The Veteran reported that his mental health problems did not interfere with employment since he "worked alone."  He also indicated that he has friends and is close to his wife, children, and sister.  The VA examiner ultimately concluded that the Veteran's clinical condition had deteriorated to some extent since the December 2009 VA examination.  Indeed, the Veteran was assigned a GAF of 43, indicating serious impairment in social and occupational functioning.

Based on the above, the Board finds that, for the entire initial rating period, the Veteran's PTSD has manifested symptoms or impairment such as anxiety, suspiciousness, strong startle response, depressed mood, chronic sleep impairment with nightmares, flashbacks, difficulty with short term memory, difficulty concentrating, panic attacks, irritability, impaired thought process, difficulty in daily functioning, and difficulty in establishing and maintaining effective work and social relationships, which more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.  

Overall, the above evidence offers probative evidence of occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the higher 70 percent disability rating for the entire initial rating appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.

The criteria for a disability rating of 100 percent have not been met or more nearly approximated for any period on appeal.  The evidence during the initial rating appeal period does not show that the Veteran experienced total occupational and social impairment.  In this case, the evidence shows no symptoms of persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others (despite the finding that the Veteran occasionally had some passive suicidal ideation), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the evidence reveals that the Veteran demonstrates impaired thought process (one factor for a 100 percent rating for PTSD) and difficulty in daily functioning due to PTSD symptoms (i.e., intermittent inability to perform activities of daily living, one factor for a 100 percent rating for PTSD), the totality of the evidence does not more nearly approximate the criteria for 100 percent for any period.

In short, the Board does not find evidence that the rating assigned for the PTSD should be higher for any other separate period based on the facts found during the initial appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional compensation in excess of 70 percent during any time within the initial period on appeal.  See Fenderson, 12 Vet. App. at 126.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 70 percent for PTSD at any time during the entire initial rating period.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms such as anxiety, suspiciousness, strong startle response, depressed mood, chronic sleep impairment with nightmares, flashbacks, difficulty with short term memory, difficulty concentrating, panic attacks, irritability, impaired thought process, difficulty in daily functioning, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, while the Veteran is retired, the evidence does not suggest and neither the Veteran nor the representative has asserted or contended that the Veteran is unemployable due to the service-connected PTSD.  As such, the holding in Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by the service-

connected PTSD.  For these reasons, the issue of a TDIU is not raised by the Veteran or evidence of record; that issue is not before the Board at this time and no further action is required.


ORDER

For the entire initial rating period from August 11, 2009, an initial disability rating of 70 percent for PTSD is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


